Citation Nr: 1102865	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-34 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service connection 
for left knee disorder

2.  Entitlement to service connection for lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Attorney Rebecca C. Patrick 


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from 
March 1977 to June 1998. 

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from  October 2006 and January 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO).  In the October 2006 rating 
decision, the RO declined to reopen the previously denied claim 
for entitlement to service connection for left knee disorder, and 
in the January 2008 rating decision, it denied the claim for 
entitlement to service connection for lumbar spine disorder. 

In June 2010, the Veteran testified before the undersigned in a 
Board hearing conducted through videoconference.  A copy of the 
hearing transcript has been associated with the claim file.

The issue of entitlement to service connection for lumbar spine 
disorder is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

In a May 2008 correspondence from the Veteran, she stated that 
she wished to withdraw her appeal as to the matter involving 
whether new and material evidence has been received to reopen the 
previously denied claim for entitlement to service connection for 
left knee disorder. 


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive appeal 
on the issue of whether new and material evidence has been 
received to reopen a previously denied claim for entitlement to 
service connection for left knee disorder have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204(b), (c) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in 
writing, and after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal may 
be withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must be 
in writing. 38 C.F.R. § 20.204(b).

The record reflects that the Veteran perfected an appeal of an 
October 2006 rating decision that declined, inter alia, to reopen 
a previously denied claim for entitlement to service connection 
for left knee disorder. Thereafter, the Veteran indicated in her 
May 2008 correspondence to VA that she wished to withdraw her 
appeal with respect to this claim.  The Board finds that this 
statement qualifies as a valid withdrawal of the issue of whether 
new and material evidence has been received to reopen a 
previously denied claim for entitlement to service connection for 
left knee disorder.  See 38 C.F.R. § 20.204.  Accordingly, this 
claim will be dismissed.




ORDER

The appeal as to whether new and material evidence has been 
received to reopen a previously denied claim for entitlement to 
service connection for left knee disorder is dismissed. 


REMAND

The Veteran seeks entitlement to service connection for lumbar 
spine disorder.  Based on a review of the record, the Board finds 
that additional development is necessary prior to adjudication of 
the claim.  In particular, a new VA examination is warranted.  

The Veteran contends that her current lumbar spine disorder is 
related to low back injuries that she incurred in service.  The 
Veteran reports that she has experienced some level of low back 
pain since her originally injury in service, albeit not always 
severe enough to seek medical attention.  She reports that she 
did not obtain any medical treatment in the eight years following 
her separation from service, because the low back pain was not as 
severe then and she was able to self-treat with heating pads and 
over the counter medications.

A review of her service treatment records shows that she 
complained of back-related problems in 1978, 1991 and 1996.  The 
report of examination prior to separation in January 1998 shows 
that the Veteran had an abnormal spine evaluation, and there was 
evidence of tenderness and pain on palpitation of low back.  A 
provisional diagnosis of low back pain was provided, but there 
was no diagnosis of a chronic low back disorder at that time.  
The Veteran was referred for a civilian orthopedic consultation, 
but there is no record showing that the Veteran obtained an 
orthopedic consultation.  The next medical evidence of low back 
problems does not come until 2006, which is eight years after the 
Veteran's separation from service.  

The Board first notes that additional service treatment records 
have been associated with the claims folder that were not 
available during the June 2009 VA examination and the information 
contained therein may affect the medical conclusion provided at 
that time.  

Next, the Board notes that the record does contain an August 2010 
medical opinion from the Veteran's treating VA physician that 
does discuss the additional service treatment records.  It fails, 
however, to address specifically the eight year gap in medical 
attention for low back problems following the Veteran's 
separation from service in 1998 and the first time she sought 
medical treatment for low back after service in 2006.  While the 
treating VA physician generally discussed the lack of physical 
therapy available for patients in the early 2000s, she did not 
discuss the implications of the eight year gap in medical 
attention in the Veteran's case.  It is noted that a significant 
length between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the June 
2009 VA examiner found that the Veteran's in-service back 
injuries were too remote in time to be linked to her current 
diagnosed disorder.  

The Board finds that a new VA examination will be helpful to 
resolve the conflicting medical evidence in this case.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2010); see also 
Littke v. Derwinski, 1 Vet. App. 90 (1990).

In this regard, the RO/AMC should instruct the VA examiner to 
identify the nature of the Veteran's  lumbar spine disorder and 
to provide a medical opinion, supported by a rationale, as to 
whether any current lumbar spine disorder is at least as likely 
as not etiologically related to the Veteran's period of service, 
including her in-service back injuries.  The examiner should also 
be instructed to comment on the other medical nexus evidence of 
record, including the 2009 VA examiner's opinion and the 
statements from the Veteran's treating VA physician.  

Prior to any examination, the RO/AMC should seek the Veteran's 
assistance in obtaining any outstanding records of pertinent VA 
or private treatment.  38 C.F.R. § 3.159(c)(1)(2) (2010).


Accordingly, the case is REMANDED for the following action:

1.  Seek the Veteran's assistance in 
obtaining any outstanding records of 
pertinent VA or private treatment.

2.  If any identified records cannot be 
obtained, a memorandum should be included in 
the file explaining the procedures undertaken 
to attempt to find the records and why such 
attempts were not fully successful.

3.  After all the available records have been 
associated with the claims folder, the RO/AMC 
should schedule the Veteran for a VA 
examination, with the appropriate specialist, 
to determine the nature and etiology of her 
claimed lumbar spine back disorder.  The 
claims file should be made available to the 
examiner, who should review the entire claims 
folder in conjunction with this examination. 
The examiner should indicate this fact in the 
examination report.  The examiner should 
perform all studies deemed appropriate, and 
set forth the findings in detail in the 
examination report.

In the examination report, the examiner 
should provide a detailed review of the 
Veteran's history and the current complaints 
pertaining to her claimed lumbar spine 
disorder.

Following a review of the record and 
examination of the Veteran, the examiner 
should identify the nature of the Veteran's 
current lumbar spine disorder.  The examiner 
should also provide a medical opinion as to 
the likelihood that the current lumbar spine 
disorder is at least as likely as not (a 50% 
degree of probability or higher) related to 
some aspect of the Veteran's period of 
service, including the in- service back 
injuries.  The examiner is specifically asked 
to provide an explanation of his or her 
reasoning, based on the evidence, in support 
of any opinion rendered.  In doing so, the 
examiner is asked to comment on the back 
complaints and treatment shown in the 
Veteran's service treatment records in 1978, 
1991, and 1996, and the other medical nexus 
evidence of record, including the 2009 VA 
examiner's opinion and the statements from 
her treating VA physician dated June 2009 and 
August 2010.

4.	After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO/AMC 
should re-adjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  If any benefit sought remains 
denied, the RO/AMC should furnish the Veteran 
and her representative with a supplemental 
statement of the case and afford the 
applicable time period during which the 
veteran can respond.  Thereafter, the RO/AMC 
should return the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  The 
Board will take this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a comprehensive 
and correct adjudication of her claim.  Her cooperation in VA's 
efforts to develop her claim, including reporting for any 
scheduled VA examination, is both critical and appreciated.  The 
appellant is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  See 
38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


